     Case: 1:19-cr-00277 Document #: 83 Filed: 02/14/21 Page 1 of 1 PageID #:445

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                       Case No.: 1:19−cr−00277
                                                         Honorable Edmond E. Chang
Concepcion Malinek
                                         Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Sunday, February 14, 2021:


        MINUTE entry before the Honorable Edmond E. Chang: Defendant Malinek, as is
her right, continues to choose an in−person sentencing. The sentencing hearing would
require the in−person presence of at least the lawyers (including two on the defense side),
the defendant, the case agent, the Deputy Marshals, the Court Security Officer, two
interpreters, and the judge. Also, accommodation would have to be made for the press and
the general public. That list does not include the courtroom deputy, court reporter, and
Probation Officer, all of whom conceivably could participate by phone. As a result of
conferring with the counsel on both sides about the number of proposed in−person
attendees and witnesses, and after conferring with the Clerk's Office and the Chief Judge,
the Court informed the parties of the unavailability of an overflow courtroom (give the
staffing resources need to maintain one) and the need for a two−person cap on the number
of in−person attendees, with the alternative being a continuance until after 03/15/2021,
when the District Court hopes to allow more persons into the Courthouse. The
government agreed to the cap, but the Defendant preferred a continuance. The sentencing
hearing is continued to 03/23/2021 at 1 p.m. Dial−in information for remote listening will
be posted on the docket as the date approaches. Emailed notice (Chang, Edmond)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
